     MARTA E. VILLACORTA (NY SBN 4918280)
 1
     Assistant United States Trustee
 2   SUHEY RAMIREZ (NY SBN 5472022)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4
     280 South First Street, Room 268
 5   San Jose, CA 95113
     Telephone: (408) 535-5525 ext. 236
 6   Facsimile: (408) 535-5532
     Email: suhey.ramirez@usdoj.gov
 7

 8
     Attorneys for TRACY HOPE DAVIS
 9   United States Trustee for Region 17
10                              UNITED STATES BANKRUPTCY COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                  SAN JOSE DIVISION
13   In re:                             )    Case No. 20-50628 SLJ
                                        )
14   FRE 355 INVESTMENT GROUP, LLC, )        Chapter 11
                                        )
15   dba FRE 355,                       )    Date:     September 3, 2020
                                        )    Time:    1:30 PM
16                     Debtor.          )    Place:   Telephone or Vide Conference
     __________________________________ )    Only
17   In re:                             )    Judge:   Honorable Stephen L. Johnson
                                        )
18                                      )
     MORA HOUSE, LLC,
                                        )
19                                      )
                       Debtor.          )
20
                                        )
21      OBJECTION OF THE UNITED STATES TRUSTEE AND RESERVATION OF
22
     RIGHTS WITH RESPECT TO THE DISCLOSURE STATEMENT TO THE DEBTORS’
        PROPOSED COMBINED PLAN OF REORGANIZATION AND DISCLOSURE
23                     STATEMENT DATED JULY 10, 2020
24
             Tracy Hope Davis, United States Trustee for Region 17 (“United States Trustee”), by and
25
     through her undersigned counsel, hereby files this objection (“Objection”) to the Disclosure
26
     Statement for Debtors’ Plan of Reorganization Dated July 10, 2020, ECF No. 65 (“Disclosure
27

28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628           1
     Case: 20-50628         Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03      Page 1 of
                                                      11
 1   Statement”) filed by the above-captioned debtors (collectively, the “Debtors”), FRE 355
 2   Investment Group, LLC (“FRE 355 Investment Group”) and Mora House, LLC.
 3                                           I.      INTRODUCTION
 4           The United States Trustee objects to the approval of the Disclosure Statement because it
 5   does not meet the requirements of section 1125 of the Bankruptcy Code. Specifically, as further
 6   explained below, the Disclosure Statement: (1) lacks sufficient detail regarding the sale of the
 7   Properties (defined below) located in Los Altos, California; (2) fails to explain the tax and
 8   mortgage interest implications if the Properties are not sold within 6 months of the Effective Date;
 9   (3) lacks sufficient information regarding when the Paydown (defined below) is due to S&R,
10   Debtors’ primary secured creditor; (4) fails to explain what monies will be used to pay Chapter
11   11 administrative claims on the Effective Date if the Properties are not sold; (5) does not contain
12   adequate information regarding EPS Plumbing’s (“EPS”) claim; (6) does not contain adequate
13   information regarding the cramdown provision; (7) lacks information regarding the Debtors’
14   eligibility for a discharge; and (8) does not contain adequate information regarding United States
15   Trustee quarterly fees.
16           This is information that should be provided prior to the approval of the Disclosure
17   Statement so that creditors and parties-in-interest may understand the treatment of their claims
18   under the plan and whether to vote, or not to vote, for the plan. For these reasons, the United States
19   Trustee objects to approval of the Disclosure Statement, and, absent amendment to address the
20   objections raised herein, it should not be approved. The United States Trustee reserves her rights
21   to object to any amended plan or disclosure statement filed.
22           To the extent that the Debtors fail to address these deficiencies, the United States Trustee
23   reserves her rights to object to confirmation of the plan, and to object to any subsequently filed
24   amended plan or disclosure statement filed prior to the hearing.
25                                 II.     JURISDICTION AND STANDING
26           Under 28 U.S.C. § 586(a)(3), the United States Trustee is charged with supervising the
27   administration of cases and trustees “by, whenever the United States trustee considers it to be
28   appropriate” taking certain action. See 28 U.S.C. §§ 586(a)(3)(A)-(I). This duty is part of the

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628              2
     Case: 20-50628         Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03      Page 2 of
                                                      11
 1   United States Trustee’s responsibility to enforce the laws as written by Congress and interpreted
 2   by the courts. See United States Trustee v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.),
 3   33 F.3d 294, 295-96 (3d Cir. 1994). Under 11 U.S.C. § 307, the United States Trustee has standing
 4   to be heard and to object to the Plan and Disclosure Statement addressed herein. 11 U.S.C. § 307.
 5                   III.    BACKGROUND FACTS AND PROCEDURAL POSTURE
 6            A.     Summary of Facts
 7            The Debtors, FRE 355 Investment Group and Mora House, LLC filed voluntary petitions
 8   for relief under chapter 11 of the Bankruptcy Code on April 13, 2020 and April 14, 2020,
 9   respectively, and they self-designated as single asset real estate cases.1 ECF No. 1 and ECF No.
10   1 in Case No. 20-50631.2 On April 16, 2020, the Court entered an order authorizing the joint
11   administration of the Debtors. See ECF No. 13. Melvin Vaughn is the managing member and
12   sole owner of the Debtors. See ECF No. 65 at 6. By order dated June 25, 2020, the Court
13   authorized the retention of The Law Offices of Binder and Malter, to serve as counsel to the
14   Debtors. See ECF No. 20 and ECF No. 26 in Case No. 20-50631.
15           The Debtors’ section 341(a) meeting of creditors was held and concluded on May 5, 2020.
16   See Dockets generally. Due to a lack of interest, no official committee of unsecured creditors
17   has been appointed by the United States Trustee. Id.
18           According to its petition, the principal asset of FRE 355 Investment Group is a newly
19   constructed single family dwelling located at 10718 Mora Drive, Los Altos, California (“Mora
20   House”), valued at $14,999,999 and in an undeveloped parcel lot of approximately 1.47 acres
21   located immediately adjacent to the Mora House, Parcel No. 331-14-067 (the “Mora Lot”) valued
22   at $4,000,000. See ECF No. 26. The sole asset of Mora House, LLC is the Mora Lot. See ECF
23   No. 65 at 6.
24
     1
      The United States Trustee respectfully requests that the Court take judicial notice of the Debtor’s
25
     Petition, Schedules, Statement of Financial Affairs, and other documents filed therewith, and any
26
     amendments thereto which are in the Court’s file in this case pursuant to Fed. R. Evid. 201, as
     made applicable by Fed. R. Bankr. P. 9017. The information contained in these documents, signed
27   under penalty of perjury by Debtor, are admissions of the Debtor pursuant to Fed. R. Evid. 801(d).

28
     2
         “ECF No.” refers to the main bankruptcy docket for case number 20-50628 SLJ.


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628             3
         Case: 20-50628     Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03      Page 3 of
                                                      11
 1           Both the Mora House and the Mora Lot (collectively, the “Properties”) are encumbered by
 2   the secured debt of S&R. See ECF No. 65 at 6. FRE 355 Investment Group and S&R are parties
 3   to an Addendum to Promissory Note Loan #10536 dated December 11, 2018, which granted S&R
 4   an additional deed of trust collateralized by the Mora Lot and provides that “Lender shall release
 5   the real property interest in said property for a principal reduction of Five Hundred Thousand
 6   dollars ($500,000).” Id. at 7.
 7           On June 5, 2020 the Debtors filed an Application to Employ Phil Chen as Real Estate
 8   Broker and for Order Approving Listing Agreements for Sale of the Mora House and Mora Lot
 9   (the “Broker Retention Application”), which was approved by the Bankruptcy Court by order
10   dated June 16, 2020. See ECF Nos. 53, 58 and 59. According to the listing agreements attached
11   to the Broker Retention Application, the Mora House is currently being marketed at $14,999,999
12   while the Mora Lot has been listed for $4,000,000. See ECF No. 53 at Exhibits A and B. However,
13   if the Properties are sold together, the total purchase price is $17,500,000. See ECF No. 53 at
14   Exhibit C.
15         According to the FRE 355 Investment Group’s Schedules, the following debts are owed:
16                        a. Schedule D: Secured Claims                        $12,255,383.74
17                        b. Schedule E: Priority Unsecured Claims             $0.00
18                        c. Schedule F: Nonpriority Unsecured Claims $4,165,014.69
19   See ECF Nos. 26 and 68.
20         According to Mora House, LLC’s Schedules, the following debts are owed:
21                   a.     Schedule D:       Secured Claims                     $13,011,820.46
22                   b.     Schedule E:       Priority Unsecured Claims          $0.00
23                   b.     Schedule F:       Nonpriority Unsecured Claims $25,000.00
24   See Case No. 20-50631, ECF No. 22.
25           Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for S&R, filed a Motion to
26   Dismiss Chapter 11 Cases on July 22, 2020, arguing among other things that the Debtors’ Plan
27   is patently infeasible and a sham delay tactic. See ECF No. 69 at 4. PLS also argues that “the
28   Debtors’ distribution analysis that results in $430,606 to pay unsecured creditors on a $19

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628               4
     Case: 20-50628         Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03          Page 4 of
                                                      11
 1   million sale is based on PLS receiving only $13 million at closing, however, the amount due
 2   PLS as of July 7, 2020 is $13,173,440.49 and increases by at least $136,000 monthly plus cost.”
 3   See ECF No. 69 at 5. The Debtors filed an Opposition to the Motion to Dismiss on August 5,
 4   2020, and the matter will be heard on September 29, 2020. See ECF Nos. 79 at 1 and 82. To
 5   date, PLS has not filed an objection to the Debtors’ Disclosure Statement. See Docket
 6   generally.
 7            B. Relevant Liquidating Plan Provisions3
 8            1.    Feasibility. The Disclosure Statement states that the Mora House and Mora Lot will
 9   sell for list prices, $14,999,000 and $4,000,000 respectively. See ECF No. 65 at 9. However,
10   according to the listing agreements attached to the Broker Employment Application there is a
11   possibility that the Properties will be sold together for $17,500,000. See ECF No. 53 at Exhibit C.
12            2. Cash at Closing. The Disclosure Statement indicates that the cash at closing will
13   be $6,275,000 and that the Chapter 11 Administrative Claims of $20,000 will be paid on the
14   Effective Date. See ECF No. 65 at 11. The Effective Date is defined in the Chapter 11 Plan of
15   Reorganization (the “Plan”) as the sixtieth day following the date of the entry of the order of
16   confirmation of the Plan if no notice of appeal from that order has been filed. See ECF No. 64 at
17   1. According to the latest monthly operating reports (“MORs”) filed on August 20, 2020, the
18   Debtors have negative $798.00 cash on hand, combined. See ECF No. 83 and ECF No. 34 in Case
19   No. 20-50631.
20            3. Marketing and Sale of Mora House and Mora Lot. The Disclosure Statement
21   states that the Debtors will advertise, show, market and sell the Properties and close sales thereof
22   in the Initial Marketing period, within 6 months of the Effective Date; however if the mortgage
23   lien holder, S&R receives a $500,000 principal paydown, the Debtors will have 6 more months to
24   close sales of the Properties within the Extended Marketing Period. See ECF No. 65 at 12.
25            4. Effective Date Distribution. The Disclosure Statement indicates that the Debtors will
26

27
     3
28    All undefined capitalized terms have the same definitions assigned to them under the Liquidating Plan, ECF No. 64
     at 1-2.

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628                          5
         Case: 20-50628       Doc# 84       Filed: 08/27/20       Entered: 08/27/20 10:58:03             Page 5 of
                                                         11
 1   pay holders of allowed professional administrative expense claims in cash on the Effective Date.
 2   See ECF No. 65 at 13.
 3           5.    Class 2(c)- EPS Plumbing. The Disclosure Statement lists EPS Plumbing (“EPS”)
 4   holding a secured claim in the amount of $27,000. See ECF No. 65 at 4. The Debtors initially
 5   listed EPS holding a nonpriority unsecured creditor in the amount of $25,000, but later amended
 6   Schedule E/F and EPS is no longer listed as a creditor. See ECF No. 34 at 1 and ECF No. 68.
 7           6. Cramdown. The Disclosure Statement indicates that pursuant to section 1129(b) of
 8   the Bankruptcy Code, the Debtors reserve the right to seek confirmation of the Plan despite the
 9   rejection of the Plan by one or more classes of creditors. See ECF No. 65 at 17.
10           7. Reorganized Debtors. The Debtors indicate on page 12 that the Debtors will conduct
11   their business and operate from confirmation and through and after substantial consummation of
12   the Plan.
13           8. United States Trustee Quarterly Fees. The Debtors’ Plan states that “[f]ollowing
14   confirmation, Debtors will continue to pay quarterly fees to the United States Trustee to the extent,
15   and in the amounts, required by 28 U.S.C. § 1930(a)(6).” See ECF No. 64 at 3.
16                                            IV.     ARGUMENT
17       A. The Governing Law.
18           To satisfy the requirements of adequate information under 11 U.S.C. § 1125, a disclosure
19   statement “must contain the necessary financial information, data, and projections relevant to the
20   creditor’s decision to accept or reject the Chapter 11 plan.” In re Ferguson, 474 B.R. 466, 476
21   (Bankr. D.S.C. 2012); see also Harper v. Oversight Comm. (In re Conco, Inc.), 855 F.3d 703, 714
22   (6th Cir. 2017) (“While the Bankruptcy Code does not precisely define “adequate disclosure,” the
23   disclosure statement must contain enough information to comport with the purpose of requiring a
24   disclosure statement.”). The importance of full disclosure is clear since there is substantial reliance
25   placed upon the disclosure statement by the creditors and the court. Currithers v. FedEx Ground
26   Package Sys., Inc., 2012 U.S. Dist. LEXIS 13848, *11-12 (E.D. Mich. Feb. 6, 2012) (citing Oneida
27   Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988)). Given this reliance,
28   the Debtor-in-Possession's obligation to provide sufficient data to satisfy the Code standard of

     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628               6
     Case: 20-50628         Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03       Page 6 of
                                                      11
 1   “adequate information” is of substantial concern. Id. Adequate information is “a flexible concept
 2   that permits the degree of disclosure to be tailored to the particular situation.” Official Committee
 3   of Unsecured Creditors v. Michelson (In re Michelson), 141 B.R. 715, 718-19 (Bankr. E.D. Cal.
 4   1992). However, at an “irreducible minimum,” a disclosure statement must provide information
 5   about the plan and how its provisions will be affected. Id. What is adequate is a subjective
 6   determination to be made on a case-by-case basis. In re Brotby, 303 B.R. 177, 193 (9th Cir. B.A.P.
 7   9th Cir. 2003) (quoting In re Tex. Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir. 1988).
 8
         B. The Disclosure Statement Fails to Provide Adequate Information as Required by
 9          Section 1125 of the Bankruptcy Code.
10               The Disclosure Statement fails to meet the requirements of Section 1125. Specifically,

11   it does not contain “adequate information,” in the following ways:

12       1. The Disclosure Statement Contains Inadequate Information Regarding the Sale of
13          the Properties.

14           On Page 6 of the Disclosure Statement, the Debtors indicated that the Properties have been
15   marketed concurrently. See ECF No. 65 at 6. However, on pages 9 and 10 of the Disclosure

16   Statement, the Debtors state that the Mora House and Mora Lot will sell for list prices, $14,999,000
     and $4,000,000, respectively. See ECF No. 65 at 9 and 10. According to the listing agreements
17
     attached to the Broker Retention Application there is a possibility that the Properties will be sold
18
     together for $17,500,000. See ECF No. 53 at Exhibit C. There is no discussion regarding the
19
     reasonable probability of success if the Properties are sold concurrently for $17,500,000 instead
20
     of separately for a total purchase price of $18,499,000.            The Debtors should provide this
21   information and explain how the plan provision regarding feasibility will be affected. See In re
22   Michelson, 141 B.R. 715, 718-19. Accordingly, the Disclosure Statement should be amended to
23   include this information.
24
         2. The Disclosure Statement Fails to Explain the Tax and Mortgage Interest
25          Implications if the Properties are Not Sold Within 6 months of the Effective Date.
26           On page 12 of the Disclosure Statement, the Debtors state they will advertise, show, market
27   and sell the Properties and close sales thereof in the Initial Marketing Period, within 6 months of
28   the Effective Date. See ECF No. 65 at 12. The Disclosure Statement does not explain what


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628             7
     Case: 20-50628         Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03      Page 7 of
                                                      11
 1   property taxes and interest mortgage payments will become due during this time or how they will
 2   be paid if the Properties are not sold within 6 months of the Effective Date. There is no discussion
 3   regarding the feasibility of the Plan when considering both the property taxes and mortgage interest
 4   increase if the Properties are not sold within 6 months of the Effective Date. The Debtors should
 5   provide this information and explain how the plan provision regarding feasibility will be affected.
 6   See In re Michelson, 141 B.R. 715, 718-19. Accordingly, the Disclosure Statement should be
 7   amended to include this information.
 8
         3. The Disclosure Statement Does Not State When the Paydown Will Be Paid to S&R.
 9
             On page 6 of the Disclosure Statement, the Debtors indicate that if S&R receives $500,000
10
     as a principal paydown (the “Paydown”) for the mortgage on the Properties, then the Debtors will
11
     have an additional 6 months to sell the Properties. See ECF No. 65 at 12. There is no discussion
12
     how the Paydown to S&R will affect the feasibility of the Plan. The Debtors should provide this
13
     information and explain how the plan provision regarding feasibility will be affected. See In re
14
     Michelson, 141 B.R. 715, 718-19. Consequently, the Disclosure Statement should be revised to
15
     include this information.
16
         4. The Disclosure Statement Fails to Explain What Monies Will be Used to Pay Chapter
17          11 Administrative Claims on the Effective Date if the Properties are Not Sold.
18           On page 13 of the Disclosure Statement, the Debtors indicate that the cash at closing will
19   be $6,275,000. See ECF No. 65 at 11. The Disclosure Statement also provides that the Chapter
20   11 Administrative Claims of $20,000 will be paid on the Effective Date. Id. As mentioned above,
21   the Effective Date is the sixtieth day following the date of the entry of the order of confirmation
22   of the Plan if no notice of appeal from that order has been filed. See ECF No. 64 at 1. Per a review
23   of the Debtors’ July 2020 MORs, the Debtors have negative $798.00 cash on hand, combined. See
24   ECF No. 83 and ECF No. 34 in Case No. 20-50631. The Debtors should explain how the
25   administrative expense claims will be paid on the Effective Date if the Properties are not sold by
26   the Effective Date considering the negative cash flow. See In re Michelson, 141 B.R. 715, 718-
27   19. Accordingly, the Disclosure Statement should be amended to provide information with respect
28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628            8
     Case: 20-50628         Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03      Page 8 of
                                                      11
 1   to the reasonable probability that the administrative claims can in fact be paid on the Effective
 2   Date before any Disclosure Statement is approved.
 3
          5. The Disclosure Statement Does Not Contain Adequate Information Regarding the
 4           EPS Claim.
 5           The Debtors initially listed EPS holding a nonpriority unsecured creditor in the amount of

 6   $25,000, but later amended Schedule E/F and EPS is no longer listed as a creditor. See ECF No.

 7   34 at 1 and ECF No. 68. However, the Disclosure Statement indicates that EPS (Class 2C) holds

 8   a secured claim of $27,000, which will be paid six months after the Effective Date. See ECF No.

 9   65 at 4. Given the factual discrepancy and lack of information, it is unclear why EPS was listed

10   as a secured creditor in the Disclosure Statement. The Debtors never amended Schedule D to

11   include EPS. See Docket generally. Also, per a review of the docket, it does not appear that EPS

12   filed a proof of claim alleging to have a secured claim. Id. Accordingly, the Debtors should amend

13   their Disclosure Statement and explain this discrepancy.

14        6. The Disclosure Statement Does Not Contain Adequate Information Regarding the
15           Cram Down Provision.
             On page 17 of the Disclosure Statement, the Debtors reserve their right to seek
16
     confirmation of the Plan despite the rejection of the Plan by one or more classes of creditors
17
     without any additional information. See ECF No. 65 at 17. It is misleading to suggest to
18
     creditors that the Debtors may invoke 11 U.S.C. § 1129(b) without an explanation. If the
19
     invocation of “cram down” is intended, the Disclosure Statement should contain a brief summary
20
     of the operation of Section 1129(b) as it would affect the class in question, as well as a brief
21
     outline of the “fair and equitable” standard that would be applied should “cram down” be
22
     invoked. See In re One Times Square Assocs. Ltd. Partnership, 159 B.R. 695, 706-08 (Bankr.
23
     S.D.N.Y. 1993). Accordingly, the Disclosure Statement should be amended to include this
24
     information.
25
     //
26
     //
27
     //
28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628             9
      Case: 20-50628        Doc# 84      Filed: 08/27/20      Entered: 08/27/20 10:58:03      Page 9 of
                                                      11
 1       7. The Disclosure Statement Should Include a Provision that the Debtors Are Not
            Entitled to a Discharge.
 2
             Section 1141(d)(3) provides that the confirmation of a bankruptcy plan does not discharge
 3
     a bankruptcy debtor if: (A) the plan provides for the liquidation of all or substantially all of the
 4
     property of the bankruptcy estate; (B) the debtor does not engage in business after consummation
 5
     of the plan; and (C) the debtor would be denied a discharge under 11 U.S.C. § 727(a) if the case
 6
     were a case under chapter 7. See In re Western Asbestos Co., 313 B.R. 832, 853 (Bankr. N.D. Cal.
 7
     2003) (“A corporate chapter 11 debtor receives a discharge from all pre-petition debts unless the
 8
     plan provides for the liquidation of all or substantially all of the property of the debtor’s bankruptcy
 9
     estate and the debtor does not intend to engage in business after consummation of the plan.”).
10
             Here, the Debtors have proposed a Liquidating Plan. See ECF Nos. 64 and 65. The Debtors
11
     indicate on page 12 that they will conduct their business and operate from confirmation and
12
     through and after substantial consummation of the Plan. See ECF No. 65 at 12. The Disclosure
13
     Statement does not indicate that the Debtors intend to engage in business after consummation of
14
     the Plan. Id. Further, creditors should not bear the burden of determining what additional
15
     information/updates not disclosed in the Disclosure Statement are also a part of the Debtors’ plan.
16
     In re Ferguson, 474 B.R. 466, 476 (Bankr. D.S.C. 2012) (“A disclosure statement is more than
17
     merely a ministerial task that precedes a confirmation hearing that can be updated at any time.”).
18
     Absent further information, it does not appear the Debtors are entitled to a discharge. Accordingly,
19
     the Disclosure Statement should be amended to accurately reflect all the relevant provisions of the
20
     Debtors’ Plan (including the lack of discharge provision).
21
         8. The Disclosure Statement Does Not Contain Adequate Information Regarding United
22          States Trustee Quarterly Fees.
23           The United States Trustee is authorized by law to collect a mandatory quarterly fee from
24
     every debtor who files a chapter 11 bankruptcy case. See 28 U.S.C. § 1930(a)(6); see also
25
     Sanders v. United States Trustee (In re Sanders), No. CC-12-1398, 2013 WL 1490971 (B.A.P.
26
     9th Cir. April 11, 2013) (citing Tighe v. Celebrity Home Entm't, Inc. (In re Home Entm't, Inc.),
27
     210 F.3d 995, 998 (9th Cir. 2000) (noting that Congress specifically “extend[ed] quarterly fees
28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628               10
     Case: 20-50628        Doc# 84      Filed: 08/27/20 Entered: 08/27/20 10:58:03             Page 10 of
                                                      11
 1   payable by Chapter 11 debtors to the U.S. Trustee into the post-confirmation period”)).
 2
     Additionally, the Debtors are required to pay any attendant interest in connection with any
 3
     delinquent quarterly fees. See 31 U.S.C. § 3717.
 4
             Here, the Debtors’ Plan states that “[f]ollowing confirmation, Debtors will continue to
 5
     pay quarterly fees to the United States Trustee to the extent, and in the amounts, required by 28
 6
     U.S.C. § 1930(a)(6).” See ECF No. 64 at 3. However, there is no discussion regarding the
 7
     Debtors’ requirement to pay any attendant interest in connection with any delinquent quarterly
 8
     fees. Accordingly, the Disclosure Statement should be amended to include this information.
 9
                                               V.      CONCLUSION
10
             For the foregoing reasons, the Disclosure Statement should not be approved until the
11
     Debtor files an amendment that clarifies and provides additional information as described above.
12
     See 11 U.S.C. § 1125. The United States Trustee reserves her right to object to any amendment(s)
13
     to the Disclosure statement for failure to meet the requirements of 11 U.S.C. § 1125 and the Federal
14
     Rules of Bankruptcy Procedure. The United States Trustee also reserves her right to object to
15
     confirmation of the Plan for failure to meet the requirements of 11 U.S.C. § 1129 and the Federal
16
     Rules of Bankruptcy Procedure, and to take any other appropriate action.
17

18
     Date: August 27, 2020
19                                                    TRACY HOPE DAVIS
                                                      United States Trustee, Region 17
20
                                                      /s/ Suhey Ramirez
21
                                                      SUHEY RAMIREZ
22                                                    Trial Attorney

23

24

25

26

27

28


     UST Objection to Debtor’s Disclosure Statement: FRE 355 Investment Group, LLC 20-50628            11
     Case: 20-50628        Doc# 84      Filed: 08/27/20 Entered: 08/27/20 10:58:03            Page 11 of
                                                      11
